               UNITED STATES DISTRICT COURT
                          FOR THE
                    DISTRICT OF VERMONT

UNITED STATES OF AMERICA,       :
                                :
                                :
          v.                    : Case No. 2:14 CR 77-1
                                :
MICHAEL J. FORESTE              :

                              ORDER

     The Report and Recommendation of the United States

Magistrate Judge was filed September 25, 2019. After careful

review of the file and the Magistrate Judge's Report and

Recommendation, no objections having been filed by any party,

this Court ADOPTS the Magistrate Judge's recommendations in

full for the reasons stated in the Report.

     A district judge must make a de novo determination of

those portions of a magistrate judge's report and

recommendation to which an objection is made.    Fed. R. Civ.

P. 72(b); 28 U.S.C. § 636(b) (1); Perez-Rubio v. Wyckoff, 718

F. Supp. 217, 227 (S.D.N.Y. 1989).    The district judge may

"accept, reject, or modify, in whole or in part, the

magistrate's proposed findings and recommendations."      Id.

     The motion under 28 U.S.C. §2255 to vacate, set aside or

correct a sentence(Doc. 341) is DENIED.

     The court declines to issue a certificate of

appealability, which may issue in a §2255 proceeding “only if

the applicant has made a substantial showing of the denial of

a constitutional right.”    28 U.S.C. §2253(c)(2).   Generally,
a movant meets this burden by demonstrating that “reasonable

jurists could debate whether...the [motion] should have been

resolved in a different manner or that the issues presented

[a]re adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal

quotation marks omitted).    Mr. Foreste has not made a

showing, and thus the court will not issue a certificate of

appealability.

     SO ORDERED.

     DATED at Burlington, in the District of Vermont, this

22nd day of October, 2019.

                                /s/ William K. Sessions III
                                William K. Sessions III
                                District Court Judge
